' Me.'Justice Audrey
delivered the opinion of the court.
This was an.action to recover the sum of $3,000 on a promissory note which matured on October 18, 1921. Defendant Miguel Maldonado entered appearance and alleged that an attachment had been levied in this action on certain cattle, horses, carts and a carriage belonging to him which Vere pledged as security for an agricultural loan of $7,000 made to José Valedón on October 17, 1921, and to fall due on October 15, 1927, the said obligation being then unpaid. For that reason he prayed the court to dissolve the attachment. This motion was overruled and he took the present appeal, assigning as error the failure of the court to recognize the preference of the agricultural loan with regard to the properties attached.
The preference that José Valedón may have under the . Act of March 10, 1904, governing agricultural loans by virtue of his credit with regard to the property attached in his case can be invoked only by him and not. by his debtor, Miguel Maldonado; therefore, the court did not commit the error assigned by the appellant.
The order appealed from must be

Affirmed.

■ Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.